Citation Nr: 0520541	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder, with 
alcohol abuse, from April 8, 2003 to November 2, 2003.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, with alcohol abuse, on and 
after November 3, 2003.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.               


FINDING OF FACT

In May 2005, prior to the promulgation of a decision by the 
Board, the appellant withdrew his appeal in regard to his 
claims for entitlement to an initial disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD), with alcohol abuse, from April 8, 2003 to November 2, 
2003, and for entitlement to an evaluation in excess of 70 
percent for PTSD, with alcohol abuse, on and after November 
3, 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an initial 
disability evaluation in excess of 30 percent for PTSD, with 
alcohol abuse, from April 8, 2003 to November 2, 2003, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  

2.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an evaluation 
in excess of 70 percent  for PTSD, with alcohol abuse, on and 
after November 3, 2003, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a rating decision, dated in May 2003, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD and assigned a 30 percent disability rating, effective 
from April 8, 2003.  In November 2003, the appellant filed a 
notice of disagreement in which he expressed dissatisfaction 
with the assigned 30 percent disability rating.  In a 
February 2004 rating action, the RO granted the appellant's 
claim of entitlement to service connection for alcohol abuse, 
secondary to the service-connected PTSD, and recharacterized 
the appellant's PTSD as PTSD, with alcohol abuse.  In that 
same rating action, the RO also increased the disability 
rating for the appellant's service-connected PTSD, with 
alcohol abuse, from 30 percent to 70 percent disabling, 
effective from November 3, 2003.  A Statement of the Case was 
issued on April 2, 2004, and the appellant filed a 
substantive appeal which was received by the RO on April 27, 
2004.  However, a report of contact (VA Form 119) shows that 
on May 4, 2005, the appellant's representative, Veterans of 
Foreign Wars of the United States (VFW), notified the RO that 
the appellant had contacted them and expressed his desire to 
withdraw any and all appeals.  According to the VFW, the 
appellant did not want to appeal any current issues.  The VFW 
noted that the appellant would submit his request in writing.  
The evidence of record reflects that the appellant 
subsequently submitted a written statement, which was 
forwarded to the Board by the RO on May 26, 2005.  In the 
statement, the appellant indicated that he had decided to 
withdraw his "Veterans Board Review in Washington."  The 
appellant's written statement is sufficient to withdraw the 
pending issues on appeal.

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his 


pending claims on appeal.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the issues of entitlement to an 
initial disability evaluation in excess of 30 percent for 
PTSD, with alcohol abuse, from April 8, 2003 to November 2, 
2003, and entitlement to an evaluation in excess of 70 
percent for PTSD, with alcohol abuse, on and after November 
3, 2003.  Hence, the Board finds that the appellant has 
withdrawn his claims as to the aforementioned issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the aforementioned issues, and the appeal 
with respect to the aforementioned issues is dismissed.


ORDER

The claim of entitlement to an initial disability evaluation 
in excess of 30 percent for PTSD, with alcohol abuse, from 
April 8, 2003 to November 2, 2003, is dismissed.   

The claim of entitlement to an evaluation in excess of 70 
percent for PTSD, with alcohol abuse, on and after November 
3, 2003, is dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


